Citation Nr: 0901690	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for facet joint osteoarthropathy of the lumbar spine 
with degenerative disc disease (DDD) at T12-L1 with disc 
protrusion, and herniated disc L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel
INTRODUCTION

The veteran served on active military duty from March 1996 to 
August 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, inter alia, granted service 
connection for the veteran's lumbar spine disability and 
assigned it a 10 percent disability rating effective August 
6, 2005, the day after the veteran's discharge from service.  
The veteran subsequently relocated and jurisdiction of his 
claims folder was transferred to the RO in Seattle, 
Washington, which forwarded his appeal to the Board.

As support for his claim, the veteran and his wife presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO in Seattle, Washington (Travel Board hearing) 
in November 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the veteran's claim for a 
higher initial disability rating for his lumbar spine 
disability, the Board finds that additional development of 
the evidence is required.

In this case, another VA examination is needed to determine 
the current nature, severity, and condition of the veteran's 
lumbar spine disability.  The veteran's last VA examination 
was in July 2005.  Since then, he has complained of worsening 
pain in his back, inability to perform everyday activities 
such as tying his shoelaces or getting out of bed, quitting a 
job due to his back, and radiating pain in the right lower 
extremity, which may be indications that his lumbar spine 
disability has worsened, and an examination is needed to 
determine whether this is the case.  See November 2008 Travel 
Board hearing transcript.  In this regard, if the veteran has 
radiculopathy and pain in one or both lower extremities 
associated with his service-connected lumbar spine 
disability, he may be entitled to separate disability 
ratings for neurological manifestations of his back 
disability under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2008), incomplete paralysis 
of the sciatic nerve (2008).  An appropriate examination of 
the veteran's back would determine whether the veteran is 
entitled to be rated under the aforementioned Diagnostic 
Code.

Moreover, the veteran's last VA examination in July 2005 
dates to more than three years ago, and a more current 
examination would be helpful in deciding his appeal, 
especially because he also has been diagnosed with DDD and 
spina bifida occulta at S1 since the last examination.  
Moreover, the veteran also has recently sought additional 
treatment for worsening pain in his back.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).  Although the 
veteran testified at the aforementioned hearing on appeal 
that he has an unusual working schedule, he further noted 
that he would be able to report for a VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to the dates of 
any treatment received for his service-
connected back disability since May 2008, 
and to furnish signed authorizations for 
the release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, VA should inform the veteran 
of the nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2008). 

2.  Request from the veteran a schedule of 
the time periods he will be return to the 
United States in order to ascertain when 
to schedule the veteran's VA examination 
of his lumbar spine.

3.  Schedule the veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of his back 
disability (facet joint osteoarthropathy 
of the lumbar spine with DDD at T12-L1 
with disc protrusion, and herniated disc 
L5-S1).  The veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences to his claim 
for a higher rating.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical history 
- including, in particular, the records 
of his recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the veteran's service-connected lumbar 
spine disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

Finally, the examiner should indicate the 
effect the veteran's lumbar spine 
disability has on his ability to obtain 
and maintain gainful employment.  In 
making this determination, the examiner's 
attention is directed to the transcript of 
the November 2008 Travel Board hearing, in 
which the veteran indicated that he was 
required to leave a previous job because 
of his back disability.

4.  Readjudicate the veteran's claim for a 
rating in excess of 10 percent for his 
facet joint osteoarthropathy of the lumbar 
spine with DDD at T12-L1 with disc 
protrusion, and herniated disc L5-S1, in 
light of the physical examination provided 
to the veteran and any additional medical 
evidence received since the supplemental 
statement of the case (SSOC) in August 
2008.  If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




